Title: From Benjamin Franklin to Ferdinand Grand, 12 March 1779
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Dear Sir
Passy. March 12. 1779
Enclos’d is the propos’d Letter to the House in Holland, which you will send if you approve of it. If I have not exprest rightly the Affair of Interest, please to keep it back, and I will correct it for next Post: what is mention’d of another House relates to the final Offer made me by M. Neufville. I own I have not an Expectation of much farther Assistance from Holland at Present. But when the Offer was reduced so as to come within my Limits, you see I would not refuse it without making myself liable to this Reflection from M de Vergennes, that an Offer of the Sum for which he had engaged to guarantee the Interest, had been made to me, and that I might probably have had the Money, but would not accept of it.
I observe an Error of 3600 florins in the Words of your Receipt upon the Acct. but the figures rectify it.
I am ever, with sincere Esteem &c
Ferd. Grand.
